Order amending March 28, 1988 [485 U. S. 394], order appointing River Master:
It is ordered that Neil S. Grigg be and he hereby is appointed River Master of the Pecos River for the purpose of performing the duties set forth in the Amended Decree of March 28, 1988.
It is further ordered that the River Master shall have the power and authority to subpoena information or data, compiled in reasonable usable form, which he deems necessary or desirable for the proper and efficient performance of his duties.
It is further ordered that the River Master is allowed his necessary expenses, including the cost of competent legal advice deemed by him to be necessary to carry out his duties, as well as reasonable fees for his services, statements for which shall be submitted quarterly to the Court for its approval. Upon Court approval, such statements will be paid by the State of New Mexico and the State of Texas.
[For earlier order herein, see, e. g., ante, p. 803.]
It is further ordered that if the position of the River Master becomes vacant during a recess of the Court, The Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court.